Exhibit 32.1 SECTION 1 In connection with the Annual Report on Form 10-K of Nash-Finch Company (the Company), for the period ended December 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the Report), we, Alec C. Covington, President and Chief Executive Officer, and Robert B. Dimond, Executive Vice President and Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, that to our knowledge: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 1, 2012 By: /s/ Alec C. Covington Name: Alec C. Covington Title: President and Chief Executive Officer By: /s/ Robert B. Dimond Name: Robert B. Dimond Title: Executive Vice President and Chief Financial Officer
